This is an Allowance for serial number 15/907,424. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shane Hunter on July 29, 2022.
The application has been amended as follows: 
Claim 26, line 33, “,” after “position” has been deleted and –and-- has been inserted. 
	, line 35, “, and concrete slurry pumped through the concrete slurry hose” has been deleted. 
Claims 33-35 have been canceled. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an invertible concrete slurry hose support comprising: a body configured to receive and support a concrete slurry hose with the body in either an upright position or in an inverted position, the body comprising: a midsection connecting the first end section to the second end section and including an outer surface that is a top surface in the upright position and that is a bottom surface in the inverted position, the top surface having an arched portion extending upwardly from each of the first end section and the second end section and extending a majority of the length of the body, the midsection including a first opening-defining portion that defines a first opening to receive the concrete slurry hose along a first portion of the length of the body with the body in the upright position; wherein the body includes a second opening-defining portion that defines a second opening between the pair of second feet, and a third opening-defining portion that defines a third opening between the pair of first feet, the second opening-defining portion and the third opening- defining portion being disposed and configured to receive the concrete slurry hose along a second portion of the length of the body with the body in the inverted position, wherein body is configured to have the bottom surface at least one of slide back and forth or slide back and forth relative to the support surface with the body in the inverted position, the concrete slurry hose received by the second opening-defining portion and the third opening- defining portion, and concrete slurry pumped through the concrete slurry hose and including all of the limitations within the claim.
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631